internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 3-plr-108147-99 date date number release date legend taxpayer year dear this letter responds to your letter dated date and subsequent correspondence requesting a ruling that taxpayer be given an extension of time to make the election under sec_469 of the internal_revenue_code and sec_1_469-9 of the income_tax regulations to treat all interests in rental real_estate as a single rental real_estate activity facts taxpayer has represented the following facts taxpayer qualifies under sec_469 and b to make the election to treat all interests in rental real_estate as a single activity however taxpayer failed to include the statement required by sec_1 g with the return filed for year to make the election effective for year taxpayer seeks relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for the late election discussion under sec_469 the term passive_activity generally includes any rental_activity sec_469 provides a limited exception to this rule for taxpayers in a real_property business specifically sec_469 indicates that if a taxpayer meets plr-108147-99 the requirements of sec_469 the taxpayer’s rental real_estate activity will no longer be presumptively passive by its terms the exception under sec_469 is to be applied as if each interest of the taxpayer in rental real_estate were a separate activity however a taxpayer may elect to treat all interests in rental real_estate as a single activity sec_1_469-9 of the income_tax regulations provides that a qualifying taxpayer makes the election to treat all interests in rental real_estate as a single rental real_estate activity by filing a statement with the taxpayer’s original income_tax return for the taxable_year sec_1_469-9 describes the information that must be contained in the statement sec_301_9100-1 of the procedure and administration regulations provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time until days following the date of this letter to make the election under sec_469 to treat all interest in rental real_estate as a single activity effective year the election must be in the form of the statement required by sec_1_469-9 and attached to an amended_return for year a copy of this letter should be attached to the election and is included for that purpose plr-108147-99 except as specifically set forth above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the code specifically no opinion is expressed concerning whether taxpayer meets the requirements of sec_469 or whether taxpayer materially participates in any activity in addition no opinion is expressed on taxpayer’s computation of modified_adjusted_gross_income under sec_469 for the years at issue this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries attachments copy of this letter copy for sec_6110 purposes
